On November 17,1997, it was the judgment of the court that the defendant be incarcerated: 1) At the Montana State Prison for a term of five (5) years and one (1) month for the offense of DUI, a Felony; 2) In the Flathead County Detention Center for a concurrent term of six (6) months for the offense of Driving while suspended or revoked; 3) In the Flathead County Detention Center for a concurrent term of ninety (90) days for the offense of Driving without insurance; 4) In the Flathead County Detention Center for a concurrent term of six (6) months for the offense of Resisting Arrest. Of this period of incarceration, four (4) years are suspended. Defendant must comply with conditions of parole and probation as stated in the November 17, 1997 *37judgment. The defendant is to be given credit for 111 days served in the Flathead County Detention Center.
Done in open Court this 19th day of February, 1998.
DATED this 12th day of March, 1998.
On February 19, 1998, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: “The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Chairman, Hon. Wm. Neis Swandal, Member, Hon. Richard Phillips and Member, Hon. Jeff Langton.
The Sentence Review Board wishes to thank Richard Walter Strong for representing himself in this matter.